Exhibit 10.1

FORM OF

VOTING AGREEMENT

This Voting Agreement (this “Agreement”) is dated as of August 15, 2019, by and
between ConnectOne Bancorp, Inc., a New Jersey corporation (“ConnectOne”), and
the shareholder of Bancorp of New Jersey, Inc., a New Jersey corporation (the
“Company”) executing this Agreement on the signature page hereto (the
“Shareholder”). Capitalized terms used in this Agreement and not defined herein
shall have the meanings ascribed to such terms in the Merger Agreement (as
defined below).

RECITALS

A. Concurrently with the execution of this Agreement, ConnectOne and the Company
have entered into an Agreement and Plan of Merger (the “Merger Agreement”) that
provides, among other things, for the merger (the “Merger”) of the Company with
and into ConnectOne, upon the terms and subject to the conditions set forth
therein.

B. As of the date hereof, the Shareholder is the record and Beneficial Owner (as
defined below) of the number of shares of Company Common Stock set forth below
the Shareholder’s name on the signature page hereto, including, for purposes of
this Agreement, all shares or other voting securities into which any shares of
Company Common Stock may be reclassified, sub-divided, consolidated or converted
and any rights and benefits arising therefrom (including any dividends or
distributions of securities that may be declared in respect of such shares of
Company Common Stock) and including any Company Common Stock underlying a
Company Restricted Stock Award for which Shareholder has the right to vote at
the Company Shareholders’ Meeting (collectively, the “Company Common Shares”).

C. As a condition to ConnectOne’s willingness to enter into and perform its
obligations under the Merger Agreement, the Shareholder has agreed to enter into
this Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

I. CERTAIN DEFINITIONS

1.1 Definitions. For the purposes of this Agreement:

“Beneficial Owner” or “Beneficial Ownership” with respect to any securities
means having “beneficial ownership” of such securities (as determined pursuant
to Rule 13d-3 under the Securities Exchange Act of 1934, as amended).

“Jointly Owned Shares” means the Company Common Shares Beneficially Owned by the
Shareholder as of the applicable record date (including any Company Common
Shares that the Shareholder may acquire after the date hereof) for which the
Shareholder has joint or shared voting power.

--------------------------------------------------------------------------------



“Owned Shares” means the Company Common Shares Beneficially Owned by the
Shareholder as of the applicable record date (including any Company Common
Shares that the Shareholder may acquire after the date hereof) for which the
Shareholder has sole voting power.

“Restricted Transfer Termination Date” means the earliest of (i) the date on
which the Merger Agreement is terminated in accordance with its terms, (ii) the
Effective Time, (iii) the date, if any, on which ConnectOne releases, pursuant
to a written instrument, the Shareholder from the Shareholder’s obligations
hereunder, and (iv) the date immediately following the date, if any, on which
the Company’s Shareholders approve the Company’s adoption of the Merger
Agreement.

“Transfer” means, with respect to a security, the sale, grant, assignment,
transfer, pledge, hypothecation, encumbrance, constructive sale, or other
disposition of such security or the Beneficial Ownership thereof (including by
operation of law), or the entry into of any contract, agreement or other
obligation to effect any of the foregoing, including, for purposes of this
Agreement, the transfer or sharing of any voting, investment or dispositive
power of such security.

II. SUPPORT OBLIGATIONS OF THE SHAREHOLDER

2.1 Agreement to Vote. The Shareholder irrevocably and unconditionally agrees
that from and after the date hereof until the Restricted Transfer Termination
Date, at any meeting (whether annual or special, and at each adjourned or
postponed meeting) of the Company Shareholders called to vote for approval of
the Merger, however called, or in connection with any written consent of the
Company’s Shareholders relating to the Merger, the Shareholder will (x) cause
all of the Shareholder’s Owned Shares, and use the Shareholder’s reasonable best
efforts to cause all of the Shareholder’s Jointly Owned Shares, to be counted as
present thereat for purposes of calculating a quorum, and respond to each
request by the Company for written consent, if any (y) vote (or consent) or
cause to be voted (or validly execute and return and cause a consent to be
granted with respect to) all of the Owned Shares and use the Shareholder’s
reasonable best efforts to cause to be voted (or validly execute and return and
use the Shareholder’s reasonable best efforts to cause a consent to be granted
with respect to) all of the Jointly Owned Shares, in each case, in favor of
adoption of the Merger Agreement and the Merger and, if it shall be necessary
for any such meeting to be adjourned or postponed in accordance with the terms
and conditions of the Merger Agreement, in favor of such adjournment or
postponement and (z) vote (or consent) or cause to be voted (or validly execute
and return and cause a consent to be granted with respect to) all of the Owned
Shares and use the Shareholder’s reasonable best efforts to cause to be voted
(or validly execute and return and use the Shareholder’s reasonable best efforts
to cause a consent to be granted with respect to) all of the Jointly Owned
Shares, in each case, against any Acquisition Proposal and against any proposal
made in opposition to, or in competition with, the Merger or any other
transactions contemplated by the Merger Agreement.

2.2 Restrictions on Transfer. Except as otherwise consented to in writing by
ConnectOne, the Shareholder agrees from and after the date hereof and until the
Restricted Transfer Termination Date, not to tender, or cause to be tendered,
into any tender or exchange offer or otherwise directly or indirectly Transfer,
or cause to be Transferred, any Owned Shares or Jointly Owned Shares (or any
rights, options or warrants to acquire any Company Common Shares), except for
transfers to charities, charitable trusts, or other charitable organizations
under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, lineal
descents or the spouse of the Shareholder, or to a trust or other entity for the
benefit of one or more of the foregoing persons, or by means of an in-kind
distribution of all or part of the Shareholder’s Company Common Shares to the
Shareholder’s direct or indirect equityholders; provided, however, that the
transferee of any permitted transfer described in this Section 2.2 agrees in
writing to be bound by the terms of this Agreement.

- 2 -

--------------------------------------------------------------------------------



2.3 Company Acquisition Proposal. The Shareholder agrees that from and after the
date hereof until the Restricted Transfer Termination Date, the Shareholder will
not, and will use the Shareholder’s reasonable best efforts to not permit any of
the Shareholder’s affiliates to, directly or indirectly, solicit, initiate,
encourage or facilitate, or furnish or disclose non-public information in
furtherance of, the making of any proposal with respect to any Acquisition
Proposal, or negotiate or otherwise engage in discussions with any person (other
than the Company or Parent or their respective directors, officers, employees,
agents and representatives) with respect to any Acquisition Proposal or enter
into any agreement or arrangement with respect to any Acquisition Proposal or
agree to or otherwise assist in the effectuation of any Acquisition Proposal;
provided, however, that nothing herein shall prevent the Shareholder from taking
any action, or omitting to take any action, if applicable, as a member of the
Board of Directors of the Company required so as not to act inconsistently with
the Shareholder’s fiduciary obligations as a Director or officer of the Company
after consultation with outside counsel, including, without limitation, in
exercising the Company’s rights under the Merger Agreement, and no such actions
or omissions shall be a breach of this Agreement.

III. GENERAL

3.1 Governing Law; Jurisdiction. This Agreement and any controversies arising
with respect hereto shall be construed in accordance with and governed by the
laws of the State of New Jersey (without regard to principles of conflict of
laws that would apply the law of another jurisdiction). Each of the parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the jurisdiction of any New Jersey State court or federal court of
the United States of America sitting in New Jersey, and any appellate court
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New Jersey State court or, to the extent permitted by law, in such federal
court.

3.2 Amendments. This Agreement may not be amended except by written agreement
signed by ConnectOne and by the Shareholder.

3.3 Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties to this Agreement with
respect to the subject matter of this Agreement.

3.4 Counterparts; Execution. This Agreement may be executed in any number of
counterparts, all of which are one and the same agreement. This Agreement may be
executed by facsimile or pdf signature by any party and such signature is deemed
binding for all purposes hereof, without delivery of an original signature being
thereafter required.

- 3 -

--------------------------------------------------------------------------------



3.5 Effectiveness and Termination. This Agreement will become effective when
signed by the parties hereto and shall terminate on the Restricted Transfer
Termination Date and be of no further force or effect at such time. Upon such
termination, except for any rights any party may have in respect of any breach
by any other party of its obligations hereunder, neither party hereto shall have
any further obligation or liability hereunder.

3.6 Proxy. The Shareholder hereby constitutes and appoints the President of
ConnectOne until the Restricted Transfer Termination Date (at which time this
proxy shall automatically be revoked), with full power of substitution, as the
Shareholder’s proxy with respect to the matters set forth herein, including
without limitation, each of the matters described in Section 2.1 of this
Agreement, and hereby authorizes such proxy to vote, if and only if the
Shareholder (i) fails to vote or (ii) attempts to vote (whether by proxy, in
person or by written consent) in a manner that is inconsistent with the terms of
this Agreement, all of such Shareholder’s Owned Shares in the manner
contemplated by Section 2.1 of this Agreement. The proxy granted pursuant to the
immediately preceding sentence is given to induce ConnectOne to execute the
Merger Agreement and, as such, is coupled with an interest and shall be
irrevocable unless and until this Agreement or any such rights granted hereunder
terminate or expire pursuant to the terms hereof. The Shareholder hereby revokes
any and all previous proxies with respect to the Shareholder’s Owned Shares and
shall not hereafter, unless and until this Agreement or any rights granted
hereunder terminate or expire pursuant to the terms hereof, purport to grant any
other proxy or power of attorney with respect to any of the Shareholder’s Owned
Shares, deposit any of the Shareholder’s Owned Shares into a voting trust or
enter into any agreement (other than this Agreement), arrangement or
understanding with any person or entity, directly or indirectly, to vote, grant
any proxy or give instructions with respect to the voting of any of any of the
Shareholder’s Owned Shares, in each case, with respect to any of the matters set
forth herein (other than the granting of a proxy in connection with the Company
Shareholder Meeting to vote in a manner consistent with Section 2.1 of this
Agreement).

3.7 Equitable Remedies. The parties hereto agree that irreparable harm would
occur in the event that any of the agreements and provisions of this Agreement
were not performed fully by the parties hereto in accordance with their specific
terms or conditions or were otherwise breached, and that money damages are an
inadequate remedy for breach of this Agreement because of the difficulty of
ascertaining and quantifying the amount of damage that will be suffered by the
parties hereto in the event that this Agreement is not performed in accordance
with its terms or conditions or is otherwise breached. It is accordingly hereby
agreed that the parties hereto shall be entitled to an injunction or injunctions
to restrain, enjoin and prevent breaches of this Agreement by the other party
and to enforce specifically the terms and provisions hereof in any court
referred to in Section 3.1 hereof, such remedy being in addition to, and not in
lieu of, any other rights and remedies to which the other parties are entitled
to at law or in equity.

3.8 Legending of Shares. If so requested by ConnectOne, each Shareholder agrees
that the Company Common Shares, if certificated, shall bear a legend stating
that they are subject to this Agreement.

3.9 No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in ConnectOne any direct or indirect ownership or incidence of ownership
of or with respect to any Company Common Shares. All rights, ownership and
economic benefits of and relating to the Company Common Shares shall remain
vested in and belong to the Shareholder, and ConnectOne shall not have any
authority to direct the Shareholder in the voting of any of the Company Common
Shares, except as otherwise provided herein.

- 4 -

--------------------------------------------------------------------------------



3.10 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY SUIT, ACTION OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER
PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF ANY SUIT, ACTION OR OTHER PROCEEDING, SEEK TO ENFORCE
THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 3.10.

3.11 Construction. This Agreement shall be deemed to have been drafted by each
of the parties hereto and, consequently, when construing its terms, none of the
parties will be deemed to have been the draftsperson.

[signature pages follow]

- 5 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each party hereto has caused this Agreement to be signed as
of the date first above written.

ConnectOne Bancorp, Inc.   By:   Name: Title:

(Shareholder signature page follows)

[Signature Page to Voting Agreement]

--------------------------------------------------------------------------------




SHAREHOLDER         Shareholder:   Signature:   Title, if applicable:   Owned
Shares:   Jointly Owned
Shares:   Notice Address:    

[Signature Page to Voting Agreement]

--------------------------------------------------------------------------------